DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Receipt is acknowledged of the amendment filed 11/13/2021. Claims 1, 13 and 14 have been amended. No claims have been added. No claims have been cancelled. Claims 1-20 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/13/2021, with respect to the Third argument made with respect to the limitations regarding the “… multiple service classes provided by a link that are each associated with different quality of service guarantees.” have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 

Applicant's arguments filed 11/13/2021 have been fully considered but they are not persuasive.
	
The Applicant argues, “First, the cited references do not disclose or suggest, at the second forwarding node, computing and storing first and second path quality metric (PQM) values based on packets sent from the first forwarding node for first and second service classes to quantify the quality of service provided to packets processed through the first and second service classes. The Office Action cites to Figure 4, column 5, lines 1-40, and column 9, line 52 through column 10, line 42 of Shirazipour which describe a Mean Opinion Score (MOS) that calculates Quality of Experience (QoE) information for packets sent from a first user device to a second user device. Office Action, page 3. However, 

	The Examiner disagrees. The Examiner notes, that contrary to the Applicants’ remarks that “calculating PQM values to quantify the quality of service provided to packets processed through the different service classes provided by the link between the forwarding nodes.”; The combination of Shira, in view of Liu teaches wherein the feedback of the QoE value, which is similar to the Applicant’s PQM value, which is used to quantify the quality of service of the network [Shira, Col. 1, Lines 26-55]. Wherein the packet classes are upgraded according to QoE feedback (see Shira, Col. 10, Lines 35-49) which results in the QoE calculated and reported values to quantify the QoS of the packets of the flows over the link between endpoints, as shown in Shira Figure 1, provided to packets through the different service classes provided by the link between the forwarding nodes, also shown in Shira Figure 1. That is to say that ““calculating PQM values (calculating QoE values) to quantify the quality of service provided to packets processed (to quantify the QoS, wherein the QoS of the packets/traffic in the network gathered and is further used to determine the QoE to be feedback for processing packets traveling through the network of Shira Figure 1)  through the different service classes provided by the link between the forwarding nodes (The packets traveling through the network link of Figure 1 will be processed as follows. Some packets based on the feedback QoE will be subjected to an upgraded service class while .” As for the limitation of “at the second forwarding node, computing and storing first and second path quality metric (PQM) values based on packets sent from the first forwarding node for first and second service classes to quantify the quality of service provided to packets processed through the first and second service classes.”; Keeping in mind that the QoE is used to selectively upgrade service classes of packets which allows for the forwarding node to send at least one packet for each first (original) service class and second (upgraded) service class as indicated by the Examiner above. The Examiner notes that this limitation presented by the Applicant is taught by the forwarding notes computing the QoE and encoding it into reserve bits for storage and sending the QoE as feedback to the network nodes for controlling the forwarding of packets and service class upgrading as the packets are being sent through the network Figure 1 of Shira (Also note Shira, Col. 10, Lines 17-46). With respect to the ability transmit packets of different services via different paths LIU is utilized which shows packets/traffic according to different service classes being transmitted via different tunneled paths [LIU, Figures 5 & 7, ¶45].

Applicants argue, with a second argument, in response to the rejection of claims 14-20; the Applicant argues, “Second, the cited references do not disclose or suggest forwarding the first and second PQM values from the second forwarding node to the first forwarding node to use to assess the quality of the first and second service classes for forwarding data messages to the second forwarding node…  Hence, Shirazipour does not disclose or suggest forwarding PQM values to the first forwarding node for the first forwarding node to assess the quality of the service classes of the link for forwarding data messages to the second forwarding node.



All dependent claims are rejected based on the rationale expressed above in this response to arguments section and below in the rejection of the claims.

The Examiner notes that further clarification is needed to overcome the current rejection. The Applicant could consider makings clarifying amendments such as those which were made to claim 1.  The Examiner is available for interview should the Applicant wish to discuss any amendments with the Examiner in order to expedite prosecution prior to filing the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shirazipour et al. US 9203764 (hereinafter Shira), in view of LIU et al. US 2019/0342219 (hereinafter LIU).

Regarding claim 14, Shira teaches a non-transitory machine readable medium storing a program for quantifying quality of a plurality of service classes provided by a link between first and second forwarding nodes in a wide area network (in a network adjusting the quality of service provided by a link as shown in Figure 4 of Shira, between a sender and receiver node with the MOS calculator, wherein each of the sender and receiver network nodes have forwarding capabilities [Shira, Col. 5, Lines 31-40]), the program for execution by at least one processing unit of a second forwarding node and comprising sets of instructions [Shira, Column 13, Lines 15-34 (processor, memory and instructions)]for: 
based on packets sent from the first forwarding node for a first service class, computing and storing a first path quality metric (PQM) value for the first service class to quantify the quality of service provided to packets processed through the first service class (the receiver and MOS calculator network node 12B receives the packets sent from the sending network node 12A and based on the packets the MOS calculates and stores to a report for feedback a quality value for the packet to quantify the quality of service provided to the packets processed through the current class which is shown and expressed by Shira as the QoE information. [Shira, Figure 4, Col 5, Lines 1-40 and Col 9, Lines 52-Col 10, Line 42]); 
based on packets sent from the first forwarding node for a second service class, computing and storing a second PQM value for the second service class to quantify the quality of service provided to packets 
forwarding the first and second PQM values from the second forwarding node to the first forwarding node for the first forwarding node to use to assess the quality of the first and second service classes for forwarding data messages to the second forwarding node (the QoE values, interpreted as the PQM values, are forwarded in a report to from the receiver 12B network node to the sender 12A network node for the sender network node 12A to use to assess the quality of the packets and classes  and fine-tune as needed [Shira, Figure 4, Col 5, Lines 20-40]), but as mentioned above, while it is implied that there are multiple flows of packets having different classes, Shira does not explicitly state that the mentioned flow of packets belong to the second service class which is sent from the first forwarding node to the second forwarding node.
However, LIU teaches wherein the mentioned flow of packets was belonging to the second service class which is sent from the first forwarding node to the second forwarding node. (LIU teaches wherein voice stream (a first class), video stream (a second class) and data stream (a third class) are respectively 3 separate classes that are of a path 512 as shown in Figure 5 of LIU, wherein the network node 502 is interpreted as the first forwarding device and the network node 504 is interpreted as the second forwarding device  [LIU, Figure 5, Path Configuration 500, ¶26, ¶32]; LIU also discloses that the communication network is a wide area communications network which spans multiple networks capable of connecting locations across the nation [LIU, ¶39]).
.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shira, in view of LIU as applied to claim 14 respectively above, and further in view of Saund et al. US 2014/0181824 (hereinafter Saund).

Regarding claim 15, the combination of Shira, in view of LIU teaches the non-transitory machine readable medium of claim 14, wherein computing the first and second PQM values comprises using unique sequence numbers for first and second service classes to compute the first and second PQM values [the computing of the QoE values are comprises using values for the first and second service classes to compute the QoS values. That is to say that the packets of different flows are taught to have their associated classes to which they are assigned as taught by Shira and LIU above, and that the QoE values information are computed for each class of flows of paths and assigned to those flows as feedback for their perceived quality/performance over the transmission path [Shira, Col , Lines 52-Col 10, Line 42], but these Quality values are not specifically taught to be unique sequence numbers by Shira.

	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings Shira, in view of LIU, indicating a system and method of quantifying quality of service classes provided by a link between first and second forwarding nodes, with the teachings of Saund, indicating that the Quality values may be comprised of unique sequence numbers.  The resulting benefit of the combination would have been the ability to increase granularity of the quality scale. 

Regarding claim 16, the combination of Shira, in view of LIU and Saund teaches the non-transitory machine readable medium of claim 15, wherein each sequence number has first and second portions, the first portion comprising a first sequence number that counts in one range, and the second portion comprising a value associated with the service class (the quality service related information for Shira is comprised of both the QoE value and the Differentiated Service Code Point [Shira, Col 12, Lines 10-29 & 58-67]). 

Regarding claim 17, the combination of Shira, in view of LIU and Saund teaches the non-transitory machine readable medium of claim 16, wherein the value in the second portion is a DSCP (differentiated service code point) identifier (the quality service related information for Shira is comprised of an identifier/markings of the Differentiated Service Code Point [Shira, Col 12, Lines 10-29 & 58-67]). 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shira, in view of LIU as applied to claim 14 respectively above, and further in view of Boggia US 2018/0020035 (hereinafter Boggia).

Regarding claim 18, the combination of Shira, in view of LIU teaches the non-transitory machine readable medium of claim 14, wherein the PQM values comprise loss values measured by counting number of packets not received at the second forwarding element within each of a plurality of particular time periods. (Shira teaches wherein the Quality values comprise in general, five parameters that are used to evaluate the QoS of a network, such as bandwidth, delay, jitter, packet loss and availability...a standard objective method to measure and calculate the quality perceived by the end user of a VoIP telephone call, based on various factors including network delay, packet loss, jitter, etc [Shira, Col 1, Lines 34-47 and Col 4, Lines 17-19]), but it does not teach wherein the packet loss is for particular time periods.
	However, Boggia teaches wherein the packet loss is measured over a period of time and may be noted as the average packet loss which implies that the packet loss is over a period of time [Boggia, 65].
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings Shira, indicating a system and method of quantifying quality of service classes provided by a link between first and second forwarding nodes and that the quality value comprises evaluated packet loss experienced by the traffic flow, with the teachings of Boggia, indicating that the packet loss is measured over a period of time.  The resulting benefit of the combination would have been the ability to determine a long term metric for the perceived quality of traffic. 

Regarding claim 19, the combination of Shira, in view of LIU and Boggia teaches the non-transitory machine readable medium of claim 18, wherein computing the PQM loss value comprises an updating average loss value as packet loss values are counted. [Boggia teaches wherein the packet loss . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shira, in view of LIU Boggia as applied to claim 18 respectively above, and further in view of HWANG et al. US 2021/0006482 (HWANG).

Regarding claim 20, the combination of Shira, in view of LIU, Boggia teaches the non-transitory machine readable medium of claim 18, wherein the packets may suffer from packet loss [Shira, Col. 4, Lines 16-20], but it does not teach wherein counting number of packets not received comprises using unique sequence numbers for each service class to determine whether packets are being received in the correct sequence. 
	However, HWANG teaches wherein counting number of packets not received comprises using unique sequence numbers for each service class to determine whether packets are being received in the correct sequence [HWANG, ¶43].
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings Shira, LIU and Boggia, indicating a system and method of quantifying packet loss as a metric quality of service classes provided by a link between first and second forwarding nodes, with the teachings of Hwang, indicating that the packet loss is determined by counting the number of packets not received using unique sequence number for each service class to determine whether packets are being received in the correct sequence.  The resulting benefit of the combination would have been the ability not only determined the packet loss but also the specific packets are missing from the packet transmission. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LONNIE V SWEET/               Primary Examiner, Art Unit 2467